t c memo united_states tax_court kayln m carpenter et al petitioners v commissioner of internal revenue respondent docket nos filed date larry d harvey for petitioners sara jo barkley and luke d ortner for respondent cases of the following petitioners are consolidated herewith scott a van wyhe docket no and john c and sharon l mcsween docket no this opinion supplements our prior opinion carpenter v commissioner tcmemo_2012_1 supplemental memorandum opinion haines judge this case is before the court on petitioners’ motion to reconsider our opinion in carpenter v commissioner tcmemo_2012_1 carpenter i pursuant to rule respondent objects in their motion petitioners allege that this court erred in relying on 136_tc_294 kaufman ii which was affirmed in part vacated in part and remanded in part by the court_of_appeals for the first circuit in 687_f3d_21 1st cir kaufman iii petitioners make various other claims which we will address below unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the irs originally filed a motion for summary_judgment with this court on date in ruling on the motion for summary_judgment in 134_tc_182 kaufman i we disallowed any deductions for the easement contribution but found genuine issues of material fact remaining with regard to the cash contribution deduction and the irs’ imposition of penalties in a second opinion after a trial on the reserved issues this court on date in 136_tc_294 kaufman ii aff’d in part vacated in part and remanded in part 687_f3d_21 1st cir reaffirmed its ruling on the easement but held that the taxpayers were entitled to deduct their dollar_figure cash contribution on their return as opposed to their return and were liable for only a small penalty for negligence in claiming the deduction for the earlier year background in carpenter i we gave a background of the facts which we incorporate herein by reference the facts were based upon the parties’ pleadings affidavits and exhibits in support of and in opposition to the motion for partial summary_judgment the facts were stated solely for the purpose of deciding the motion and not as findings_of_fact in this case for convenience and clarity we repeat below the facts relevant to our disposition of petitioners’ motion for reconsideration and we supplement those facts as appropriate to provide a complete background statement the facts of all petitioners’ cases though not identical are substantially_similar on or about date each petitioner acquired a parcel or parcels of land in teller county colorado from sixty seven llc sixty seven petitioners held their parcels in fee simple on or about date each petitioner conveyed a conservation_easement to greenlands a charitable nonprofit colorado corporation which qualifies as a tax-exempt nonprofit organization under sec_501 and sec_170 the mcsweens owned two parcels of land in teller county they conveyed a conservation_easement over the first parcel of land on or about date and conveyed a conservation_easement over the second parcel on or about date petitioner carpenter claimed a dollar_figure charitable_contribution_deduction on her federal_income_tax return petitioner van wyhe claimed a dollar_figure charitable_contribution_deduction on his federal_income_tax return a dollar_figure charitable_contribution_deduction carryover on his federal_income_tax return and a dollar_figure charitable_contribution_deduction carryover on his federal_income_tax return the mcsweens claimed a dollar_figure charitable_contribution_deduction on their joint federal_income_tax return a dollar_figure charitable_contribution_deduction on their joint federal_income_tax return a dollar_figure charitable_contribution_deduction carryover on their joint federal_income_tax return and a dollar_figure charitable_contribution_deduction carryover on their joint federal_income_tax return all of the federal_income_tax returns were timely filed all of the conservation_easement deeds were virtually identical and contained the following provision for extinguishment of the easement extinguishment--if circumstances arise in the future such that render the purpose of this conservation_easement impossible to accomplish this conservation_easement can be terminated or extinguished whether in whole or in part by judicial proceedings or by mutual written_agreement of both parties provided no other parties will be impacted and no laws or regulations are violated by such termination emphasis added a notice_of_deficiency was mailed to each petitioner disallowing the charitable_contribution deductions respondent cited the emphasized language above in determining that petitioners had not met the requirement of sec_1_170a-14 income_tax regs that their conservation easements be granted in perpetuity each petitioner timely filed a petition with this court in carpenter i respondent moved for partial summary_judgment on the grounds that petitioners’ conservation easements were not protected in perpetuity and thus were not qualified conservation contributions specifically respondent argued that petitioners failed to meet the requirements of sec_1 170a- g i income_tax regs because petitioners and greenlands can mutually agree to extinguish the conservation easements we held that the provisions of sec_1_170a-14 income_tax regs requiring a judicial proceeding to extinguish a conservation_easement may not be avoided and that petitioners had failed to satisfy the requirements of sec_1_170a-14 income_tax regs as a result we held in favor of respondent and granted the motion for partial summary_judgment i motions to reconsider discussion a motion to reconsider is governed by rule rule establishes a filing deadline but provides no guidance on when the court should grant or deny a motion to reconsider in the absence of more specific guidance we look to caselaw and the federal rules of civil procedure see rule b the decision to grant a motion to reconsider lies within the discretion of the court 110_tc_440 motions to reconsider are generally intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 131_tc_185 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite importantly an intervening change in the law can warrant the granting of a motion to reconsider see alioto v commissioner tcmemo_2008_185 in alioto v commissioner tcmemo_2006_199 the court held that it lacked jurisdiction over stand-alone sec_6015 cases after congress expanded the court’s jurisdiction to include such cases see tax relief and health care act of pub_l_no div c sec_408 sec_120 stat pincite the taxpayer filed timely motions to reconsider and to vacate which the court granted see alioto v commissioner tcmemo_2008_185 we agree that the court correctly applied the caselaw as it existed at the time the court issued alioto i however we disagree that the motion for reconsideration should be denied after the court’s decision in alioto i the law and the court’s jurisdiction changed fn ref omitted petitioners ask us to grant the motion to reconsider in the light of the partial vacating of kaufman ii by the court_of_appeals for the first circuit see 687_f3d_21 in their motion for reconsideration petitioners argue that this court should follow the approach taken by the court_of_appeals for the first circuit and reconsider its decision specifically petitioners argue that the conservation_easement deeds protected the proceeds to be paid to greenlands in perpetuity upon termination of the conservation_easement and thus under the approach taken in kaufman iii the conservation_easement deeds satisfied the requirements of sec_1_170a-14 income_tax regs and colorado law creates restrictions that protect the conservation_easement and any proceeds upon termination of such conservation_easement and that such protection is greater than the protection provided for in kaufman iii thus this court should reconsider its opinion in carpenter i we take each of these arguments in turn ii legal background a qualified_conservation_contribution a taxpayer is generally allowed a deduction for any charitable_contribution made during the taxable_year sec_170 a charitable_contribution is a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while a taxpayer is generally not allowed a charitable_contribution_deduction for a gift of property consisting of less than an entire_interest in that property an exception is made for a qualified_conservation_contribution see sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 see also sec_1 170a- a income_tax regs respondent concedes that there was a contribution of a qualified_real_property_interest and that at the time of the contribution greenlands was a qualified_organization under sec_170 therefore we focus on the third requirement ie whether petitioners’ contributions of the conservation easements to greenlands were exclusively for conservation purposes a contribution is made exclusively for conservation purposes only if it meets the requirements of sec_170 124_tc_258 aff’d 471_f3d_698 6th cir sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity sec_1_170a-14 income_tax regs elaborates on the enforceability-in-perpetuity requirement paragraph g provides generally that in order for a conservation_easement to be enforceable in perpetuity the interest in the property retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation the various subparagraphs of paragraph g set forth many of these legally enforceable restrictions 138_tc_324 paragraph g addresses mortgages and in pertinent part provides that no deduction will be permitted for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the donee organization to enforce the conservation purposes of the gift in perpetuity paragraph g is entitled remote future event and addresses events that may defeat the property interest that has passed to the donee organization it provides that a deduction will not be disallowed merely because on the date of the gift there is the possibility that the interest will be defeated so long as on that date the possibility of defeat is so remote as to be negligible paragraph g is entitled extinguishment and recognizes that after the donee organization’s receipt of an interest in property an unexpected change in the conditions surrounding the property can make impossible or impractical the continued use of the property for conservation purposes subdivision i of paragraph g provides in pertinent part if a subsequent unexpected change in the conditions surrounding the property that is the subject of a donation under this paragraph can make impossible or impractical the continued use of the property for conservation purposes the conservation_purpose can nonetheless be treated as protected in perpetuity if the restrictions are extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution subdivision ii of paragraph g is entitled proceeds and in pertinent part provides for a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the proportionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time for purposes of this paragraph g ii that proportionate value of the donee’s property rights shall remain constant accordingly when a change in conditions gives rise to the extinguishment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual conservation restriction b carpenter i in carpenter i petitioners first argued that sec_1_170a-14 income_tax regs should be read in tandem with sec_1_170a-14 income_tax regs petitioners claimed that the conditions necessary for extinguishment of the conservation easements are not possible or the possibility is so remote as to be negligible thus petitioners argued that the possibility of extinguishment by mutual agreement of the parties had to be disregarded under the so-remote-as-to-be-negligible standard in determining whether the conservation easement was enforceable in perpetuity we relied on our previous holding in kaufman ii to find that the so-remote-as-to-be-negligible standard does not modify sec_1_170a-14 income_tax regs second petitioners argued that the donations created charitable trusts or restricted gifts which implicate the doctrine_of cy pres under cy pres the fact that termination of the conservation easements would require a judicial proceeding would prevent the parties from extinguishing the easements by mutual agreement we found that petitioners’ contribution of conservation easements did create restricted gifts under colorado law however we found the doctrine_of cy pres inapplicable to the restricted gifts thus we found that petitioners could terminate their conservation easements through mutual consent of all the parties finally we found that such extinguishment by mutual consent of the parties violates the requirements of sec_1_170a-14 income_tax regs as extinguishment by mutual consent of the parties does not guarantee that the conservation_purpose of the donated property will continue to be protected in perpetuity we noted that the ‘restrictions in a deed are supposed to be perpetual in the first place and the decision to terminate them should not be solely by interested parties with the decision-making process pushed into a court of law the legal tension created by such judicial review will generally tend to create a fair result ’ carpenter i slip op pincite quoting small federal tax law of conservation easements c kaufman iii in lorna and gordon kaufman the taxpayers bought a single-family rowhouse in the south end of boston subject_to local restrictions in the taxpayers contributed to a donee organization a facade easement on their single- family rowhouse at the time of contribution the property was subject_to a mortgage the mortgagee agreed to subordinate the mortgage to the conservation_easement deed in favor of the donee organization however the mortgagee retained a prior claim to all proceeds of condemnation and to all insurance proceeds resulting from any casualty of the property the taxpayers claimed a charitable_contribution_deduction equal to the value they assigned to the facade easement the commissioner disallowed the deduction because the taxpayers had failed to meet the requirement of sec_1_170a-14 income_tax regs that the charity receive a proportionate share of proceeds following judicial extinguishment of the facade easement and a subsequent sale of the property in kaufman ii the taxpayers argued that though the mortgagee may have had a prior claim to condemnation proceeds over the donee that did not absolve lorna kaufman of her obligation to make good on the donee’s entitlement to a pro rata share of the proceeds realized from the sale or involuntary_conversion of the property as a result the taxpayers claimed the various agreements satisfied the requirements of sec_1_170a-14 income_tax regs this court found the donee’s contractual right against the taxpayer to a share of the proceeds to be insufficient to satisfy the requirements of sec_1_170a-14 income_tax regs stating w e think it the intent of the drafters of sec_1 170a- g income_tax regs that the donee have a right to a share of the proceeds and not merely a contractual claim against the owner of the previously servient estate kaufman ii t c pincite the taxpayers also argued that sec_1_170a-14 income_tax regs should be read in tandem with sec_1_170a-14 income_tax regs the taxpayers hypothesized a very low probability of occurrence of a set of events that would deprive the charity of its proportional share of proceeds following judicial extinguishment of the facade easement and subsequent sale of the property they concluded that the possibility of such deprivation was so remote as to be negligible and thus had to be disregarded under the so-remote-as-to-be- negligible standard in determining whether the facade easement was enforceable in perpetuity this court in kaufman ii found that the so-remote-as-to-be-negligible standard does not modify sec_1_170a-14 income_tax regs specifically we held that it is not a question as to the degree of improbability of the changed conditions that would justify judicial extinguishment of the restrictions nor is it a question of the probability that in the case of judicial extinguishment following an unexpected change in conditions the proceeds of a condemnation or other sale would be adequate to pay both the bank and the charity as we said in kaufman v commissioner t c pincite the requirement in sec_1_170a-14 income_tax regs that the charity be entitled to its proportionate share of the proceeds is not conditional petitioners cannot avoid the strict requirement in sec_1_170a-14 income_tax regs simply by showing that they would most likely be able to satisfy both their mortgage and their obligation to the charity kaufman ii t c pincite the court_of_appeals for the first circuit agreed kaufman iii f 3d pincite on appeal the court_of_appeals for the first circuit in kaufman iii held for the taxpayers finding the commissioner’s reading of sec_1_170a-14 income_tax regs unreasonable the court_of_appeals noted the superpriority of tax_liens to most prior claims and determined that the commissioner’s reading of sec_1_170a-14 income_tax regs would defeat the purpose of the statute specifically the court_of_appeals stated the irs reads the word entitled in the extinguishment regulation to mean gets the first bite as against the rest of the world a view the tax_court accepted in reading entitled to mean ha s an absolute right kaufman ii t c pincite but a grant that is absolute against the owner-donor is also an entitlement black’s law dictionary 7th ed entitle defined as t o grant a legal right to collins english dictionary 10th ed to give a person the right to do or have something and almost the same as an absolute one where third-party claims here the bank’s or the city’s are contingent and unlikely kaufman iii f 3d pincite the commissioner also argued that the taxpayers failed to meet the requirements of sec_1_170a-14 income_tax regs a provision in the agreement between the taxpayers and the donee stated that nothing in the conservation_easement deed_of_trust shall be construed to limit the donee’s right to give its consent to changes in the conservation_easement deed or to abandon some or all of its rights thereunder the commissioner argued that this provision was a blank check to the donee to consent to any type of change irrespective of its compatibility with the donation’s conservation_purpose thus the easement failed to include the necessary restrictions that would prevent uses inconsistent with the conservation_purpose as required by sec_1_170a-14 income_tax regs the court_of_appeals rejected the commissioner’s argument citing a similar argument made in 646_f3d_6 d c cir the court_of_appeals held that t he language of paragraph g nowhere suggests the stringent outcome that the irs seeks to ascribe to it and the consequences of the reading would be to deprive the donee organization of flexibility to deal with remote contingencies kaufman iii f 3d pincite iii whether kaufman iii requires this court to reconsider its opinion in carpenter i petitioners argue that the court_of_appeals for the first circuit’s opinion in kaufman iii is an intervening change in law and requires this court to reconsider its opinion in carpenter i specifically petitioners argue that in the light of the court_of_appeals for the first circuit’s emphasis on the destination of proceeds upon extinguishment of a conservation_easement in kaufman iii this court should take an overall approach in analyzing the in-perpetuity requirement of sec_170 and sec_1_170a-14 income_tax regs and focus on any proceeds resulting from an extinguishment of the conservation easements petitioners argue that if there were extinguishments in this case greenlands would receive its proportionate share of any proceeds from such extinguishment that greenlands is bound by law to discharge its exempt_purpose upon receipt of such proceeds and thus any such proceeds are protected in perpetuity which is the goal of the law respondent argues that kaufman iii does not apply to this case specifically respondent argues that kaufman iii does not represent an intervening change in law for purposes of this case that petitioners have misread kaufman iii and that kaufman iii is not binding in the present case we agree with respondent kaufman iii addressed legal issues different from the one present in this case as pertinent to this case kaufman iii addressed the proper interpretation of sec_1_170a-14 income_tax regs and in particular the breadth of the donee organization’s entitlement to proceeds from the sale exchange or involuntary_conversion of property following the judicial extinguishment of a perpetual conservation restriction burdening the property the court held that it was sufficient that the donee organization have a right to postextinguishment proceeds that was absolute against the owner-donee of the burdened property kaufman iii f 3d pincite greenlands’ right to postextinguishment proceeds under 54_tc_742 aff’d 445_f2d_985 10th cir the court will follow the clearly established position of a court_of_appeals to which a case is appealable however we will give effect to our own views in cases appealable to courts that have not yet decided the issue id this case is appealable to the court_of_appeals for the tenth circuit absent stipulation otherwise see sec_7482 the court_of_appeals for the tenth circuit has not yet ruled on the issue of whether a taxpayer may mutually agree with a donee organization to terminate a conservation_easement when it becomes impossible to carry out the purpose of the conservation_easement and still meet the requirements of sec_1_170a-14 income_tax regs was not at issue in carpenter i and has not been raised by respondent as a challenge to whether petitioners satisfied the in-perpetuity requirement of sec_170 and sec_1_170a-14 income_tax regs the court_of_appeals for the first circuit also rejected the commissioner’s argument that the provisions of sec_1_170a-14 income_tax regs were violated by terms in the relevant agreement allowing the donee organization to give its consent to changes in the facade in question or to abandon some or all of its rights under the agreement kaufman iii f 3d pincite the court_of_appeals for the first circuit agreed with the court_of_appeals for the d c circuit which has said that type of clause is necessary to allow the donee organization ‘to accommodate such change as may become necessary to make a building livable or usable for future generations while still ensuring the change is consistent with the conservation_purpose of the easement ’ id pincite quoting commissioner v simmons f 3d pincite no similar provision is at issue in this case petitioners would draw a general_rule with respect to the perpetuity requirement from the analysis of the court_of_appeals for the first circuit in kaufman iii petitioners state under paragraph g i the conservation_purpose of a preservation easement will be treated as protected in perpetuity -- notwithstanding that changed circumstances might thwart that purpose and result in extinguishment of the easement--if the restriction agreement provides that such a change_in_circumstances will be treated in a manner consistent with paragraph g they elaborate paragraph g essentially provides that if an easement agreement entitles the donee to a share of proceeds equivalent to the proportionate value of the easement to be used to carry out the general charitable purpose of the easement contribution in the event changed conditions require the easement’s extinguishment the conservation_purpose will be treated as if it were protected in perpetuity petitioners concede that the language of their conservation_easement deeds departs from the situation described in sec_1_170a-14 income_tax regs by allowing extinguishment of the easement by mutual agreement of the parties to the deeds they suggest that that provision be disregarded ie that any resolution of the ‘in perpetuity’ requirement should not be determined based upon extraneous language contained in the conservation_easement deed emphasis added but petitioners have failed to show that the by-mutual-agreement provision is extraneous ie unrelated to the matter at hand the american heritage dictionary of the english language 5th ed it is related to the matter at hand it allows the parties to the conservation deed to determine for themselves whether conditions have changed and whether any change in conditions makes impossible or impractical the continued use of the property for conservation purposes petitioners also argue that we stated in carpenter i that the regulation in paragraph g merely creates a safe_harbor we stated in carpenter i that the extinguishment regulation provides taxpayers with a guide a safe_harbor by which to create the necessary restrictions to guarantee protection of the conservation_purpose in perpetuity id slip op pincite to make our position clear extinguishment by judicial proceedings is mandatory therefore we reject petitioners’ argument that sec_1_170a-14 income_tax regs contemplates any alternative to judicial extinguishment nor do we read kaufman iii as sanctioning petitioners’ argument of putting into the hands of the parties to a conservation agreement the authority to determine when to extinguish the conservation_easement so long as the donee organization gets its share of the proceeds of a subsequent sale in fact the first circuit noted that paragraph g only applies when the easement is ‘extinguished by judicial proceeding’ kaufman iii f 3d pincite n indeed petitioners concede the indispensableness of a judicial determination in the penultimate paragraph of their memorandum in support of their motion paragraph g ultimately requires that the organization to which a preservation easement is donated must be entitled to a share of proceeds from any future sale of the property that occurs after a court extinguishes the easement because changed circumstances have made it impossible to carry out the easement’s preservation purpose emphasis added as a result of the foregoing we find that the holding in kaufman iii does not apply to this case and thus does not constitute an intervening change in law which would justify granting the motion to reconsider iv colorado law petitioners also argue that colorado law creates restrictions that protect the conservation_easement and any proceeds upon termination of such conservation_easement and that because such protection is greater than the protection provided for in kaufman iii this court should reconsider its opinion in carpenter i we addressed petitioners’ argument with respect to colorado law’s effect on the conservation_easement deeds in carpenter i petitioners are now simply trying to argue a new legal theory with respect to colorado law as we previously stated reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite v conclusion petitioners have not presented any newly discovered evidence or cited an intervening change in the law that would warrant granting this motion for reconsideration in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing appropriate orders will be issued
